IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                      OFFICE OF SPECIAL MASTERS
                                               No. 04-736V
                                           Filed: July 17, 2014

********************************
ROBERT J. RINICELLA and             *
HONEY L. RINICELLA, parents of      *
V.S.R., a minor,                    *
                                    *
                       Petitioners, *                                Autism; Stipulation;
             v.                     *                                Attorney Fees and Costs
                                    *
SECRETARY OF HEALTH                 *
AND HUMAN SERVICES,                 *
                       Respondent.  *
********************************

Robert Krakow, Esq. Law Office of Robert Krakow, P.C., New York, NY for petitioners.
Alexis Babcock, Esq., U.S. Department of Justice, Washington, DC for respondent.

                        DECISION ON ATTORNEY FEES AND COSTS 1

Vowell, Chief Special Master:

        In this case under the National Vaccine Injury Compensation Program, 2 I issued
a dismissal decision on December 17, 2013. On July 14, 2014, the parties filed a
stipulation for attorney fees and costs and a statement pursuant to General Order #9
conveying that petitioners incurred out-of-pocket expenses. The stipulation indicates
that after informal discussions, petitioners amended their fees and costs request to an
amount that respondent does not object.

      I find that this petition was brought in good faith and that there existed a
reasonable basis for the claim. Therefore, an award for fees and costs is appropriate,


1
  Because this unpublished decision contains a reasoned explanation for the action in this case, I intend
to post this decision on the United States Court of Federal Claims' website, in accordance with the E-
Government Act of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified as amended at 44
U.S.C. § 3501 note (2006)). In accordance with Vaccine Rule 18(b), a party has 14 days to identify and
move to delete medical or other information, that satisfies the criteria in 42 U.S.C. § 300aa-12(d)(4)(B).
Further, consistent with the rule requirement, a motion for redaction must include a proposed redacted
decision. If, upon review, I agree that the identified material fits within the requirements of that provision, I
will delete such material from public access.
2
  The applicable statutory provisions defining the program are found at 42 U.S.C. § 300aa-10 et seq.
(2006).
pursuant to 42 U.S.C. §§ 300aa-15(b) and (e)(1). Further, the proposed amount seems
reasonable and appropriate.

        Accordingly, I hereby award the total $16,821.36 3 as follows:

            •   a lump sum of $14,700.00 in the form of a check payable jointly to
                petitioners (Robert and Honey Rinicella) and petitioners’ counsel of
                record (Robert J. Krakow) for petitioners’ attorney fees and costs,
                and

            •   a lump sum of $2,121.36 in the form of a check payable to petitioners
                (Robert and Honey Rinicella) for their out-of-pocket expenses.

        The clerk of the court shall enter judgment in accordance herewith. 4


IT IS SO ORDERED.

                                         s/ Denise K. Vowell
                                         Denise K. Vowell
                                         Chief Special Master




3
 This amount is intended to cover all legal expenses incurred in this matter. This award encompasses all
charges by the attorney against a client, “advanced costs” as well as fees for legal services rendered.
Furthermore, 42 U.S.C. § 300aa-15(e)(3) prevents an attorney from charging or collecting fees (including
costs) that would be in addition to the amount awarded herein. See generally Beck v. Sec’y, HHS, 924
F.2d 1029 (Fed. Cir.1991).
4
 Entry of judgment can be expedited by each party’s filing of a notice renouncing the right to seek review.
See Vaccine Rule 11(a).


                                                     2